Mil Justice Aldeey
delivered the opinion of the court.
The appellant was charged with and convicted of a violation of the National Prohibition Act by transporting in a sack upon his person four glass bottles containing rum, an intoxicating beverage with more than one-half of one per cent of alcohol, and although in this appeal he contends that he was not transporting the bottles of rum to which the complaint refers, but that they were being carried by another *601person, yet some witnesses testified that it was the defend•ant who carried them', for which reason we can not hold that the court below ,erred in giving credit to the said witnesses.
The other question raised by the appellant in his brief is that the evidence is insufficient to prove that the bottles •contained intoxicating liquor. The only witness who testified on this point was the policeman who made the complaint. He testified “that there were four bottles and they were full of rum; that he knew it was rum and contained alcohol because he had seen it many times, and also by the odor; that he did not taste it, but only Smelled it; that the odor was quite strong.”
We think that this evidence is sufficient, because rum is a distillation of sugar-cane juice which produces alcohol and its more or less strength can be ascertained generally by the smell, for which reason the testimony of the witness that by the odor he knew that the bottles contained rum and that it was quite strong is sufficient to warrant the conclusion that it contained more than one-half of one per cent -of alcohol by volume and, therefore, that it was an intoxicating beverage.
Section 3 of Title II- of the National Prohibition Act prescribes that the said Act shall be construed liberally so that the use of intoxicating liquor as a beverage may be prevented. In the case of People v. Cassella, 209 Pac. 40, it was held that certain evidence that wine had a strong taste is sufficient to show that it contained more than one per cent of alcohol, and in the case of Strada v. United States, 281 Fed. 143, it was held with reference to whiskey that it does not require a scientific expert to identify a well known article of manufacture and commerce in common usé.
'The judgment appealed from must be

Affirmed.

' Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.